                                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEWAYNE J. BURNS,                                                 :
    Plaintiff,                                                    :
                                                                  :
              v.                                                  :   CIVIL ACTION NO. 19-CV-0628
                                                                  :
G.W.H.C.F.,                                                       :
     Defendant.                                                   :

                                                               MEMORANDUM

MCHUGH, J.                                                                         FEBRUARY 15, 2019

              Pro se Plaintiff Dewayne J. Burns has filed this civil action pursuant to 42 U.S.C. § 1983

against the George W. Hill Correctional Facility (“GWHCF”), raising claims regarding

conditions of confinement during his recent incarceration there. (ECF No. 2.) He has also filed

a Motion for Leave to Proceed In Forma Pauperis. (ECF No. 1.) For the following reasons, the

Court will grant Burns leave to proceed in forma pauperis and dismiss his Complaint with leave

to amend.

I.            FACTS

              The Complaint suggests that Burns was incarcerated at the GWHCF from August to

September of 2018. (Compl. at 5.)1 During portions of this time, he was assigned to a cell with

two (2) other men. (Id.) Burns also alleges that he was without water and heat for three (3)

days. (Id. at 4-5.) He suggests that he and his cellmates “got into a lot of arguing and fights,”

and that he could not use the toilet “without someone watching.” (Id. at 6.) As relief, Burns asks

to “[separate] inmates [and for] someone to discuss problems [with].” (Id. at 6.)



                                                            
1
    The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
II.      STANDARD OF REVIEW

         The Court will grant Burns leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Burns is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

As discussed below, Burns’s Complaint fails to state a claim for relief at this time.

         A.     Discussion of the Named Defendant

         Burns has named the GWHCF as the only Defendant in this matter. However, his claims

against the GWHCF must be dismissed because the facility “is not a legal entity susceptible to

suit.” Cephas v. George W. Hill Corr. Facility, Civ. A. No. 09-6014, 2010 WL 2854149, at *1

(E.D. Pa. July 20, 2010) (quoting Ignudo v. McPhearson, Civ. A. No. 03-5459, 2004 WL

1320896, at *2 (E.D. Pa. June 10, 2004)); see also Regan v. Upper Darby Twp., Civ. A. No. 06-



                                                  2
1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11, 2009) (“[A] prison or correctional facility is not

a ‘person’ that is subject to suit under federal civil rights laws.”). For that reason alone, Burns’s

Complaint is subject to dismissal. Burns’s claims suffer from other deficiencies, which the Court

addresses below.

       B.      Additional Deficiencies

       Burns takes issues with various conditions at the GWHCF. The Eighth Amendment

governs claims brought by convicted inmates challenging their conditions of confinement, while

the Due Process Clause of the Fourteenth Amendment governs claims brought by pretrial

detainees. Hubbard v. Taylor (Hubbard I), 399 F.3d 150, 166 (3d Cir. 2005). Because Burns’s

status during his incarceration is not clear from the Complaint, the Court will analyze the

Complaint under both amendments.

       To establish an Eighth Amendment violation based on the conditions of confinement, a

prisoner must establish that prison officials’ acts or omissions denied him “the minimal civilized

measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). He must also

establish that the defendants acted with deliberate indifference. Farmer v. Brennan, 511 U.S.

825, 835 (1994). To establish a basis for a Fourteenth Amendment violation, a prisoner must

establish that the conditions of confinement amount to punishment. Bell v. Wolfish, 441 U.S.

520, 538 (1979). That inquiry generally turns on whether the conditions have a purpose other

than punishment and whether the conditions are excessive in relation to that purpose. See id. at

538-39; Hubbard I, 399 F.3d at 158. In assessing whether a prisoner’s conditions of

confinement violate the Eighth or Fourteenth Amendment, a court should consider the totality of

the circumstances. See, e.g., Hubbard II, 538 F.3d at 235; Nami v. Fauver, 82 F.3d 63, 67 (3d

Cir. 1996); Union Cty. Jail Inmates v. DiBuono, 713 F.2d 984, 1000-01 (3d Cir. 1983).



                                                  3
       Burns first takes issue with the fact that he was assigned to a cell with two (2) other

individuals. Housing multiple inmates in a cell, however, does not alone establish a

constitutional violation. See Hubbard v. Taylor (Hubbard II), 538 F.3d 229, 236 & n.6 (3d Cir.

2008) (pretrial detainees do not have a right “to be free from triple-celling or from sleeping on a

mattress placed on the floor.”); North v. White, 152 F. App’x 111, 113 (3d Cir. 2005) (per

curiam) (“Double or triple-bunking of cells, alone, is not per se unconstitutional.”). Burns has

not established a plausible constitutional violation because he has not alleged that the

overcrowded conditions amounted to punishment, deprived him of a basic need, or otherwise

caused him harm. See Wilson v. Seiter, 501 U.S. 294, 305 (1991) (“Nothing so amorphous as

‘overall conditions’ can rise to the level of cruel and unusual punishment when no specific

deprivation of a single human need exists.”); Bell, 441 U.S. at 542-43 (double-bunking did not

violate constitutional rights of pretrial detainees when detainees had sufficient space for sleeping

and use of common areas, and the average length of incarceration was 60 days); Lindsey v.

Shaffer, 411 F. App’x 466, 468 (3d Cir. 2011) (per curiam) (“The critical issue for Eighth

Amendment purposes is not the number of prisoners who share facilities; rather, it is whether the

alleged overcrowding has somehow harmed the prisoner.”); Hubbard II, 538 F.3d at 232-35

(triple-celling of pretrial detainees, some of whom were made to sleep on floor mattresses for

three to seven months, and housing of detainees in gym, weight room, and receiving area due to

overcrowding, did not amount to punishment). Thus, Burns’s Complaint fails to state a claim

with respect to his allegations of overcrowding.

       Burns also suggests that he was without water and heat for three (3) days during his

incarceration at the GWHCF. While being deprived of running water and being made to endure

extreme temperatures can rise to the level of a deprivation of a basic human need, see Banks v.



                                                   4
Mozingo, 423 F. App’x 123, 127-28 (3d Cir. 2011) (listing running water among life’s basic

necessities, the deprivation of which could give rise to an Eighth Amendment violation); Shelby

Cty. Jail Inmates v. Westlake, 798 F.2d 1085, 1087 (7th Cir. 1986) (noting that inmates “have a

right to . . . be free from extreme hot and cold temperatures”), the Complaint fails to plausibly

allege that these conditions amounted to punishment or deprived Burns of any basic human

needs for a significant period of time. Burns has provided no facts suggesting that he did not

have any alternate access to water or other fluids, and has not indicated how he was impacted

from the lack of heat. See, e.g., Deputy v. Taylor, No. 02-183, 2003 WL 361216, at *3 (D. Del.

Feb. 19, 2003) (noting that “[o]nly in the most extreme cases does the lack of heat rise to the

level of a constitutional violation”); Castro v. Chesney, No. CIV. A. 97-4983, 1998 WL 767467,

at *9-10 (E.D. Pa. Nov. 3, 1998) (noting that “[t]he mere fact that the water in Plaintiff’s cell was

turned off for a period of days, without more, . . . is not sufficient to rise to the level of a

constitutional violation” and that general allegations regarding the lack of heat were insufficient

to give rise to a constitutional violation).

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Burns leave to proceed in forma pauperis

and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

This dismissal will be without prejudice to Burns’s right to file an amended complaint within

thirty (30) days if he can cure the defects noted above. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002). An appropriate Order follows.

                                                BY THE COURT:

                                                                 /s/ Gerald Austin McHugh


                                                United States District Judge

                                                    5
